ICJ_126_ArmedActivitiesApp2002_COD_RWA_2006-02-03_JUD_01_PO_07_FR.txt. 95




 OPINION DISSIDENTE DE M. LE JUGE AD HOC MAVUNGU



   Exceptions préliminaires — Compétence de la Cour et recevabilité de la
requête — Clauses compromissoires — Conditions préalables à la saisine de la
Cour — Existence d’un différend — Négociations diplomatiques — Recours à
l’arbitrage.

                               INTRODUCTION
   1. Dans son ordonnance du 10 juillet 2002 relative à la demande en
indication de mesures conservatoires (Activités armées sur le territoire du
Congo (nouvelle requête : 2002) (République démocratique du Congo
c. Rwanda), C.I.J. Recueil 2002, p. 219), la Cour a renvoyé les deux
Parties « dos à dos » estimant que les conditions requises n’étaient pas
remplies dans le cas d’espèce pour indiquer des mesures conservatoires
(l’urgence, la préservation des droits des parties, la non-aggravation du
différend, la compétence de la Cour prima facie). Elle a également rejeté
les conclusions de la République rwandaise tendant à ce que l’affaire soit
rayée du rôle de la Cour.
   La position équilibrée à laquelle la Cour était parvenue en 2002 est à
présent rompue suite à l’arrêt rendu sur les exceptions préliminaires.
Autant j’étais d’avis que la Cour aurait pu indiquer quelques mesures
conservatoires en se fondant sur une partie des bases de compétence invo-
quées par la République démocratique du Congo (RDC), autant je pense
dans cette phase de la procédure que la Cour pouvait établir sa compé-
tence et examiner l’affaire au fond.
   2. Tant le commun des mortels que des observateurs avisés ne com-
prendraient pas que la Cour soit arrivée à deux conclusions opposées sur
deux affaires ayant les mêmes caractéristiques. Il ne fait l’ombre d’aucun
doute que la RDC formule les mêmes griefs à l’Ouganda et au Rwanda.
Le conseil de l’Ouganda s’est fait l’avocat du Rwanda sans raisons évi-
dentes :
     « les prétentions de la République démocratique du Congo relatives
     aux activités ou aux situations impliquant la République du Rwanda
     ou ses agents sont irrecevables... » (Activités armées sur le territoire
     du Congo (République démocratique du Congo c Ouganda), arrêt,
     C.I.J. Recueil 2005, p. 186, par. 24).
   3. En rendant son arrêt, le 19 décembre 2005, dans l’affaire opposant
la RDC à l’Ouganda, la Cour n’a pas manqué de relever la complexité de
la situation dans la région des Grands Lacs africains. Elle a également
mis l’accent sur la nécessité de parvenir à un règlement global des pro-
blèmes de la région :

93

96                   ACTIVITÉS ARMÉES (OP. DISS. MAVUNGU)


        « La Cour est consciente de la situation complexe et tragique qui
     prévaut depuis longtemps dans la région des Grands Lacs. Il y a eu
     beaucoup de souffrance pour la population locale et déstabilisation
     d’une grande partie de la région... La Cour est aussi consciente de la
     nécessité de parvenir, du fait des conflits entre factions que connaît
     la RDC, à un règlement global des problèmes de la région. » (C.I.J.
     Recueil 2005, p. 190, par. 26 ; les italiques sont de moi.)

   4. La décision rendue par la Cour au stade des exceptions prélimi-
naires et ayant pour conséquence la radiation de l’affaire du rôle ne per-
mettra pas de trancher au regard du droit international sur les préten-
tions des Parties, mais aussi de fixer les esprits des victimes de tout genre
qui attendent réparation.
   L’idéal aurait été de vider tout le contentieux judiciaire entre la RDC
et deux de ses voisins, en l’occurrence l’Ouganda et le Rwanda, afin de
concourir efficacement à la restauration et à la consolidation de la paix
dans la région 1.
   5. La Cour, organe judiciaire principal des Nations Unies, a fixé les
limites de son action dans le règlement judiciaire des différends opposant
les pays des Grands Lacs :

        « La Cour a néanmoins pour mission de trancher, sur la base du
     droit international, le différend juridique précis qui lui est soumis.
     En interprétant et en appliquant le droit, elle gardera ce contexte
     présent à l’esprit, mais ne saurait aller au-delà. » (Activités armées
     sur le territoire du Congo (République démocratique du Congo
     c. Ouganda), arrêt, C.I.J. Recueil 2005, p. 190, par. 26.)

   6. Contestant la compétence de la Cour et la recevabilité de la requête
introduite par la RDC, la République rwandaise a soulevé deux excep-
tions préliminaires 2. Elle était d’avis que les bases de compétence citées
par la RDC (l’article 22 de la convention sur la discrimination raciale ; le
paragraphe 1 de l’article 29 de la convention sur la discrimination à
l’égard des femmes ; l’article IX de la convention sur le génocide ; l’ar-
ticle 75 de la Constitution de l’OMS ; le paragraphe 2 de l’article XIV de
l’acte constitutif de l’Unesco ; l’article 9 de la convention sur les privilèges
et immunités ; le paragraphe 1 de l’article 30 de la convention contre la
torture ; le paragraphe 1 de l’article 14 de la convention de Montréal ; les
normes impératives (jus cogens) en matière des droits de l’homme ainsi

   1 Pour une analyse du rôle de la Cour au règlement des différends, voir notamment

Mohammed Bedjaoui, « La place de la Cour internationale de Justice dans le système
général de maintien de la paix institué par la Charte des Nations Unies », Recueil des
cours de l’Académie de droit internationale de La Haye, vol. 8, 1996, p. 541-548 ; Mvumbi-
di-Ngoma Mavungu, Le règlement judiciaire des différends interétatiques en Afrique,
1992.
   2 Sur les exceptions préliminaires, lire Georges Abi-Saab, Les exceptions préliminaires

dans la procédure de la Cour internationale, 1967.

94

97                   ACTIVITÉS ARMÉES (OP. DISS. MAVUNGU)


que le forum prorogatum) ne pouvaient pas fonder la compétence de la
Cour (voir arrêt, par. 15).
   En tout état de cause, même dans l’hypothèse où l’un des titres ou l’une
des règles de droit international coutumier serait retenu par la haute juri-
diction, la requête de la RDC « n’en serait pas moins irrecevable » (ibid.).
   7. En vertu de l’article 79 de son Règlement, la Cour a suspendu la
procédure sur le fond afin d’examiner les exceptions préliminaires sus-
mentionnées. L’examen de celles-ci peut aboutir à la radiation de l’affaire
du rôle dès lors que la Cour arrive à la conclusion qu’elle n’a pas com-
pétence pour connaître du différend à elle soumis ou que la requête est
irrecevable ratione materiae, ratione temporis ou ratione loci 3.
   En l’espèce, la Cour s’est limitée à examiner la question relative à sa
compétence. N’ayant retenu aucune des bases de compétence invoquées
par la RDC, la Cour n’a pas jugé utile de se prononcer plus avant en
abordant la recevabilité de la requête.
   8. Certaines conclusions définitives contenues dans l’arrêt justifient la
rédaction de la présente opinion dissidente. Comme je l’avais indiqué en
2002, au cours de la procédure en indication de mesures conservatoires,
s’il est vrai que tous les titres et règles de droit international coutumier
invoqués par la RDC ne pouvaient établir prima facie la compétence de
la Cour, il est néanmoins des clauses compromissoires sur lesquelles la
Cour pouvait s’appuyer à cette fin (Activités armées sur le territoire du
Congo (nouvelle requête : 2002) (République démocratique du Congo
c. Rwanda), mesures conservatoires, ordonnance du 10 juillet 2002, C.I.J.
Recueil 2002, p. 277 et suiv.).
   9. Dans la présente instance, je n’ai pas conscience que la Cour ait
analysé en profondeur les clauses compromissoires contenues dans les
traités internationaux ci-après : la Constitution de l’OMS, la convention
de Montréal et la convention sur la discrimination à l’égard des femmes.
De plus, la République rwandaise a maintenu un flou sur la levée ou non
de sa réserve à la convention sur le génocide, tant au regard des disposi-
tions de droit constitutionnel que de la déclaration faite par la ministre de
la justice devant la soixante et unième session de la Commission des
droits de l’homme des Nations Unies à Genève le 17 mars 2005.

     1. LA CONSTITUTION DE L’ORGANISATION MONDIALE DE LA SANTÉ
  10. L’article 75 de la Constitution de l’OMS a la teneur suivante :
        « Toute question ou différend concernant l’interprétation ou
     l’application de cette Constitution, qui n’aura pas été réglé par voie
     de négociation ou par l’Assemblée de la Santé, sera déféré par les
     parties à la Cour internationale de Justice conformément au Statut

  3 Sur la compétence de la Cour, voir notamment Maurice Arbour, Droit international

public, 3e éd., 1997 ; Pierre-Marie Dupuy, Droit international public, 5e éd. ; Nguyen Quoc
Dinh, Patrick Daillier et Alain Pellet, Droit international public, 6e éd., 1999.

95

98                ACTIVITÉS ARMÉES (OP. DISS. MAVUNGU)


     de ladite Cour, à moins que les parties intéressées ne conviennent
     d’un autre mode de règlement ».
   11. La première condition prescrite par cette clause compromissoire est
l’existence de « toute question ou différend concernant l’interprétation ou
l’application » de la Constitution de l’OMS.
   12. La Cour est arrivée à la conclusion que
     « la RDC n’a pas démontré l’existence d’une question sur laquelle le
     Rwanda aurait des vues différentes des siennes ou d’un différend qui
     l’opposerait à cet Etat, en ce qui concerne l’interprétation ou l’appli-
     cation de la Constitution de l’OMS » (arrêt, par. 99).
   13. La Cour permanente de Justice internationale avait défini un dif-
férend comme « un désaccord sur un point de droit ou de fait, une contra-
diction, une opposition de thèses juridiques ou d’intérêts entre deux per-
sonnes » (Concessions Mavrommatis en Palestine (Grèce c. Royaume-
Uni), arrêt no 2, 1924, C.P.J.I. série A n°2, p. 11).
   S’agissant d’un différend entre deux ou plusieurs Etats, les termes
« deux personnes » devraient se lire « deux ou plusieurs Etats ».
   Dans plusieurs affaires, la Cour actuelle a eu à préciser et à compléter
la notion de différend. Pour établir l’existence d’un différend « [i]l faut
démontrer que la réclamation de l’une des parties se heurte à l’opposition
manifeste de l’autre » (Sud-Ouest africain (Ethiopie c. Afrique du Sud ;
Libéria c. Afrique du Sud), exceptions préliminaires, arrêt, C.I.J.
Recueil 1962, p. 328) ; par ailleurs, « [l]’existence d’un différend interna-
tional demande à être établie objectivement » (Interprétation des traités
de paix conclus avec la Bulgarie, la Hongrie et la Roumanie, première
phase, avis consultatif, C.I.J. Recueil 1950, p. 74 ; Timor oriental (Por-
tugal c. Australie), arrêt, C.I.J. Recueil 1995, p. 100, par. 22 ; Questions
d’interprétation et d’application de la convention de Montréal de 1971
résultant de l’incident aérien de Lockerbie (Jamahiriya arabe libyenne
c. Royaume-Uni), exceptions préliminaires, arrêt, C.I.J. Recueil 1998,
p. 17, par. 22 ; Question d’interprétation et d’application de la convention
de Montréal de 1971 résultant de l’incident aérien de Lockerbie (Jama-
hiriya arabe libyenne c. Etats-Unis d’Amérique), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 1998, p. 122-123, par. 21).
   14. En l’espèce, la question ou le différend doit porter sur l’interpréta-
tion ou l’application de la Constitution de l’OMS.
   15. L’esprit et la lettre de la Constitution de l’OMS prévoient priori-
tairement des obligations à charge de l’Organisation. Comme je l’ai sou-
tenu précédemment,
     « tout Etat qui devient membre de l’OMS se doit non seulement de
     coopérer avec l’Organisation pour l’aider à remplir le but qui lui a
     été assigné [celui d’amener tous les peuples au niveau de santé le plus
     élevé possible], mais également d’agir afin d’offrir aux populations le
     meilleur état de santé possible. Ne pas concourir à l’exercice du droit
     à la santé, c’est aller à l’encontre de l’objet et du but de la Constitu-

96

99                      ACTIVITÉS ARMÉES (OP. DISS. MAVUNGU)


        tion de l’OMS. Il serait faux d’affirmer que cet acte constitutif ne
        prescrit aucune obligation aux Etats membres. » (Activités armées
        sur le territoire du Congo (nouvelle requête : 2002) (République
        démocratique du Congo c. Rwanda), mesures conservatoires, ordon-
        nance du 10 juillet 2002, C.I.J. Recueil 2002, p. 279, par. 28, opinion
        individuelle du juge Mavungu.)
   16. A maintes reprises, la RDC a élevé plusieurs protestations du fait
de la détérioration de l’état de santé des populations congolaises pendant
le conflit armé.
   Dans son allocution du 30 mars 2001 à la cinquante-septième session
de la Commission des droits de l’homme des Nations Unies, le président
Joseph Kabila a déclaré :
           « D’après les données fournies par des ONG telles que l’Interna-
        tional Rescue Committee et par des organismes de l’ONU, environ
        2 500 000 Congolais ont péri dans les territoires occupés, victimes
        directes et indirectes de l’agression...
           Les massacres de paisibles populations civiles congolaises ne sont
        plus à compter. Nombreux sont les actes avérés de barbarie et de
        sauvagerie tels que ... les viols, la propagation délibérée du SIDA... »
        (Les italiques sont de moi.)
   Les différents tomes du Livre blanc, publiés naguère par le ministère
des droits humains de la RDC, ont recensé plusieurs violations des droits
de l’homme, y compris dans le domaine de la santé. Tant le Rwanda que
l’Ouganda ont été cités à cet effet. A titre d’exemple, le tome 1 du Livre
blanc, distribué comme document de travail du Conseil de sécurité, indi-
que au paragraphe 45 ce qui suit :
            « Poursuivant leur stratégie d’extermination des populations ci-
        viles congolaises dans les zones occupées, MUSEVENI et KAGAME
        commettent des actes qui dépassent tout entendement. En effet, 2000
        soldats ougandais sidéens ou séropositifs ont été envoyés sur le front
        de la Province orientale avec mission de violer les femmes et jeunes
        filles pour répandre la maladie. Faut-il rappeler que l’Ouganda et le
        Rwanda détiennent le triste record des sidéens et des séropositifs en
        Afrique... »




   Le tome 4 du Livre blanc évoque aussi la détérioration de la situation
sanitaire dans les territoires occupés 4. Celle-ci a été confirmée par plu-
sieurs organisations humanitaires (Oxfam, Save the Children, Christian

  4     Voir Livre blanc, t. 4, ministère des doits humains, Kinshasa, février 2002, p. 34 et
suiv.

97

100                   ACTIVITÉS ARMÉES (OP. DISS. MAVUNGU)


Aid, etc.), le Parlement européen (résolution du 14 juin 2002), le rappor-
teur spécial sur la situation des droits de l’homme en RDC 5, etc.
   17. Les violations des droits de l’homme, y compris dans le domaine de
la santé, ont fait l’objet des échanges entre les Parties au sein des ins-
tances internationales régionales et internationales (OUA, Conseil de
sécurité, Assemblée générale, Commission des droits de l’homme, etc.).
   18. S’agissant de la protection du noyau intangible des droits de
l’homme, la priorité résiderait moins dans l’énumération des dispositions
conventionnelles violées que dans la dénonciation des atteintes graves à
la personne humaine en vue de les faire cesser. On ne saurait raisonna-
blement reprocher au demandeur d’avoir omis, dans certains cas, de citer
dans ses actes de protestation, dans les enceintes internationales, les
normes ou dispositions conventionnelles faisant l’objet de celle-ci.
   19. Au regard des éléments qui précèdent, un différend existe bel et
bien entre les deux Parties, relatif à l’application de la Constitution de
l’OMS. Les Etats membres ont pris l’engagement
      « d’amener tous les peuples au niveau de santé le plus élevé possible
      et de considérer la possession du meilleur état de santé possible
      comme un droit fondamental de tous les êtres humains, la santé est
      reconnue comme une condition de la paix et le devoir de tous les
      Etats de coopérer pour atteindre l’idéal fixé est établi... » (Licéité de
      l’utilisation des armes nucléaires par un Etat dans un conflit armé,
      avis consultatif, C.I.J. Recueil 1996 (I), p. 146, opinion dissidente
      du juge Weeramantry).
   20. La deuxième condition prévue par l’article 75 de la Constitution de
l’OMS est le recours à la négociation ou à l’Assemblée de la Santé avant
la saisine de la Cour.
   21. Sans avoir étayé son argumentation, la Cour conclut que :
      « quand bien même elle aurait établi l’existence d’une question ou
      d’un différend entrant dans les prévisions de l’article 75 de la Cons-
      titution de l’OMS, la RDC n’a en tout état de cause pas apporté la
      preuve que les autres conditions préalables à la saisine de la Cour,
      fixées par cette disposition, aient été remplies, à savoir qu’elle ait
      tenté de régler ladite question ou ledit différend par voie de négocia-
      tion avec le Rwanda » (arrêt, par. 100).
   « La Cour conclut de ce qui précède que l’article 75 de la Constitu-
tion de l’OMS ne peut pas servir de fondement à sa compétence pour
connaître de la présente affaire. » (Arrêt, par. 101.)
   22. La situation de belligérance entre les deux Parties n’était pas de
nature à favoriser des négociations directes en vue du règlement de
l’ensemble des différends. Aussi bien la RDC que le Rwanda ont reconnu
avoir engagé des négociations avant la saisine de la Cour.

  5   Voir notamment les rapports des 20 septembre 2000, 1er février 2001 et 27 mars 2001.


98

101                ACTIVITÉS ARMÉES (OP. DISS. MAVUNGU)


   23. Dans son document du 18 octobre 2000 intitulé « Réponses et
objections préliminaires de la République rwandaise », déposé le 24 oc-
tobre 2000 à la Commission africaine des droits de l’homme et des
peuples, en réponse à la communication-plainte no 227/99 introduite par
la RDC, le Rwanda a déclaré ce qui suit :
      « les faits relatés ... (faits constitutifs de violations de nombreux ins-
      truments relatifs aux droits de l’homme et ou droit international
      humanitaire) ont été à maintes reprises portés par la République
      démocratique du Congo devant les organes internationaux, y com-
      pris :
      — les réunions de l’Assemblée générale des Nations Unies ;
      — les réunions du Conseil de sécurité ;
      — les sessions de la Commission des droits de l’homme ».

         « La communication 227/99 doit être déclarée irrecevable sur la
      base du fait que les allégations en question ont fait l’objet d’intenses
      discussions et négociations devant les organes compétents de l’Orga-
      nisation des Nations Unies et de l’Organisation de l’unité africaine. »
      (CR 2005/20, p. 13-14, par. 16 ; les italiques sont de moi.)
   24. La RDC, pour sa part, a également confirmé les négociations
qui ont eu lieu entre les deux Parties en vue de parvenir à un règlement
global du conflit, y compris par l’organisation de l’arbitrage (CR 2002/38,
p. 10-11).
   25. Dans mon opinion précédente, j’ai eu à préciser que
         « Lorsque la clause de juridiction prévoit le recours aux négocia-
      tions diplomatiques préalables, il va de soi que les parties doivent s’y
      conformer. Cette exigence est plus une obligation de comportement
      que de résultat... La Cour a d’ailleurs interprété de manière extensive
      la notion de « négociations diplomatiques » (échange de vues : notes
      diplomatiques, protestations, discussions au sein d’une organisation
      internationale, pourparlers). » (Note de bas de page : « Voir notam-
      ment Droit de passage sur territoire indien, C.I.J. Recueil 1960,
      p. 148-149 ; Sud-Ouest africain, exceptions préliminaires, C.I.J.
      Recueil 1962, p. 344 et suiv. ; Actions armées frontalières et trans-
      frontalières (Nicaragua c. Honduras), C.I.J. Recueil 1988, p. 99 et
      suiv. ») (Activités armées sur le territoire du Congo (nouvelle
      requête : 2002) (République démocratique du Congo c. Rwanda),
      mesures conservatoires, ordonnance du 10 juillet 2002, C.I.J.
      Recueil 2002, p. 280, par. 30, opinion individuelle du juge Mavungu.)
  26. Les deux Parties ayant affirmé qu’il y a eu différentes négociations
dans les instances internationales sur des violations des droits de l’homme,
y compris ceux liés à la santé des populations congolaises, la Cour ne
pouvait que prendre acte de cette réalité.
  27. La troisième et dernière condition prescrite par la clause compro-
missoire est que la question ou différend « sera déféré par les parties à la

99

102                  ACTIVITÉS ARMÉES (OP. DISS. MAVUNGU)


Cour internationale de Justice conformément au Statut de ladite Cour, à
moins que les parties intéressées ne conviennent d’un autre mode de
règlement ».
   28. En l’espèce, il est apparu au vu des arguments avancés par les
Parties que le différend ne pouvait pas être résolu par des négociations
diplomatiques, encore moins par l’organisation d’un arbitrage. La Répu-
blique rwandaise a contesté la recevabilité de la communication-plainte
introduite par la RDC à la Commission africaine des droits de l’homme
et des peuples. La saisine de la Cour par une requête introductive d’ins-
tance, conformément au paragraphe 1 de l’article 36 du Statut, restait la
seule possibilité à exploiter par le demandeur.
   29. Au regard des éléments qui précèdent, la Cour aurait dû établir sa
compétence et examiner le différend au fond.

2. LA CONVENTION DE MONTRÉAL POUR LA RÉPRESSION D’ACTES DIRIGÉS
             CONTRE LA SÉCURITÉ DE L’AVIATION CIVILE

   30. La clause compromissoire contenue dans la convention de Mon-
tréal du 23 septembre 1971 pour la répression d’actes illicites dirigés
contre la sécurité de l’aviation civile a été également invoquée par la
RDC comme base de compétence de la Cour. L’article 14, paragraphe 1,
de cette convention indique trois conditions préalables à la saisine de la
Cour : l’existence d’un différend qui doit porter sur l’interprétation ou
l’application de la convention ; les parties doivent avoir tenté de résoudre
le différend par voie de négociation ou par arbitrage.
   31. S’agissant de la première condition, la RDC a accusé le Rwanda et
l’Ouganda (« agresseurs coalisés ») d’avoir abattu, le 9 octobre 1998, un
Boeing 727 de la compagnie Congo Airlines après son décollage de
l’aéroport de Kindu (province du Maniema). Tous les passagers (trente-
sept femmes et enfants) et les trois membres d’équipage ont péri à la suite
de cet acte illicite.
   32. La RDC a élevé plusieurs protestations à ce sujet, notamment dans
le Livre blanc 6 et le mémoire adressé à la Commission africaine des droits
de l’homme et des peuples 7.
   De plus, elle a saisi le président du conseil de l’OACI, par lettre en date
du 20 octobre 1998, d’une plainte dirigée contre le Rwanda et l’Ouganda.
Les représentants des deux Parties dans la présente instance ont participé
aux délibérations sans droit de vote.
   L’article 1er de la convention de Montréal prévoit que :
         « Commet une infraction pénale toute personne qui illicitement et
      intentionnellement :

  6 Voir Livre blanc, t. 1, ministère des droits humains, Kinshasa, décembre 1998, p. 10-

11, par. 67 ; t. 2, avril 1999, p. 35.
  7 Mémoire de la RDC relatif à la communication-plainte introduite à la Commission

africaine des droits de l’homme et des peuples, ministère des droits humains, Kinshasa,
2000, p. 11, note 13.

100

103                 ACTIVITÉS ARMÉES (OP. DISS. MAVUNGU)


      — accomplit un acte de violence à l’encontre d’une personne se
        trouvant à bord d’un aéronef en vol, si cet acte est de nature à
        compromettre la sécurité de cet aéronef ;
      — détruit un aéronef en service ou cause à un tel aéronef des dom-
        mages qui le rendent inapte au vol ou qui sont de nature à com-
        promettre sa sécurité en vol... »
   Les Etats parties à la convention de Montréal ont l’obligation de répri-
mer de peines sévères ces infractions (art. 3).
   33. La déclaration du Conseil de l’OACI faite à l’issue des délibéra-
tions sur la plainte introduite par la RDC est sans équivoque :
      « la capture illicite d’aéronefs et les autres actes d’intervention illicite
      contre l’aviation civile, notamment les actes visant à détruire des
      aéronefs, nuisent gravement à la sécurité, à l’efficacité et à la régu-
      larité de l’aviation civile internationale, mettent en danger la vie
      des passagers et membres d’équipage et minent la confiance des
      peuples du monde dans la sécurité de l’aviation civile internationale »
      (par. 2).
   34. Au regard des débats organisés sous les auspices de l’OACI, il ne
fait l’ombre d’aucun doute qu’il y a eu un différend entre les deux Parties
avant la saisine de la Cour.
   35. La deuxième condition consiste en l’organisation des négociations
diplomatiques. Je suis d’avis que les négociations organisées au sein des
instances internationales, en l’occurrence par le Conseil de l’OACI,
peuvent être considérées comme des négociations diplomatiques entre
les Parties.
   Il y a lieu de rappeler que la Cour a interprété de manière extensive la
notion de « négociations diplomatiques » : échanges de vues, notes diplo-
matiques, protestations, discussions au sein d’une organisation interna-
tionale, pourparlers (Sud-Ouest africain (Ethiopie c. Afrique du Sud ;
Libéria c. Afrique du Sud), exceptions préliminaires, arrêt,
C.I.J. Recueil 1962, p. 344 et suiv. ; Actions armées frontalières et trans-
frontalières (Nicaragua c. Honduras), compétence et recevabilité, arrêt,
C.I.J. Recueil 1988, p. 99 et suiv.).
   36. La troisième et dernière condition porte sur une demande d’arbi-
trage :
         « Si, dans les six mois qui suivent la date de la demande d’arbi-
      trage, les Parties ne parviennent pas à se mettre d’accord sur l’orga-
      nisation de l’arbitrage, l’une quelconque d’entre elles pourra sou-
      mettre le différend à la Cour internationale de Justice, en déposant
      une requête conformément au Statut de la Cour. »
   Autrement dit, ce n’est que lorsqu’il y a impossibilité d’organiser l’arbi-
trage que l’une des parties peut saisir la Cour, six mois après la date de la
demande d’arbitrage.
   37. De jurisprudence constante, la Cour a eu l’occasion de préciser la
condition formelle de recours à l’arbitrage. L’absence d’accord entre les

101

104                ACTIVITÉS ARMÉES (OP. DISS. MAVUNGU)


Parties sur l’organisation d’un arbitrage ne peut en effet pas se présumer.
L’existence d’un tel désaccord ne peut résulter que d’une proposition
d’arbitrage faite par le demandeur et restée sans réponse de la part du
défendeur. (Voir Questions d’interprétation et d’application de la conven-
tion de Montréal de 1971 résultant de l’incident aérien de Lockerbie
(Jamahiriya arabe libyenne c. Royaume-Uni), exceptions préliminaires,
C.I.J. Recueil 1998, p. 17, par. 21 ; Questions d’interprétation et d’appli-
cation de la convention de Montréal de 1971 résultant de l’incident aérien
de Lockerbie (Jamahiriya arabe libyenne c. Etats-Unis d’Amérique),
C.I.J. Recueil 1998, p. 122, par. 20.)
   38. Les trois conditions préalables étant cumulatives, il fallait démon-
trer que la RDC a proposé au Rwanda de soumettre à l’arbitrage ledit
différend.
   Pourtant, au cours de la procédure de la demande en indication de
mesures conservatoires, la RDC a informé la Cour que l’organisation
de l’arbitrage ne pouvait aboutir en raison du manque de collaboration
de la part du Rwanda. Les propositions faites en juillet 2001 (Lusaka),
septembre 2001 (Durban), janvier 2002 (Blantyre) et en mars 2002
(Lusaka) se seraient heurtées au refus de la République rwandaise.
   39. Sans aucun doute, le conflit armé en RDC impliquait plusieurs dif-
férends portant sur les violations des droits de l’homme et/ou des règles
de base du droit international humanitaire. Une demande d’arbitrage ne
pouvait pas focaliser l’attention sur un différend précis et unique au détri-
ment des autres. Le formalisme juridique dans la défense des droits de la
personne humaine n’était pas de mise.
   Les circonstances exceptionnelles du conflit et l’attitude du défendeur
avant la saisine de la Cour et au cours de la présente instance auraient dû
amener la Cour à établir sa compétence en tant qu’ultime recours.



       3. LA CONVENTION SUR L’ÉLIMINATION DE TOUTES LES FORMES
               DE DISCRIMINATION À L’ÉGARD DES FEMMES


  40. Le paragraphe 1 de l’article 29 de la convention sur la non-
discrimination à l’égard des femmes prévoit une clause compromissoire
qui se lit comme suit :
         « Tout différend entre deux ou plusieurs Etats parties concernant
      l’interprétation ou l’application de la présente Convention qui n’est
      pas réglé par voie de négociation est soumis à l’arbitrage, à la
      demande de l’un d’entre eux. Si, dans les six mois qui suivent la date
      de la demande d’arbitrage, les parties ne parviennent pas à se mettre
      d’accord sur l’organisation de l’arbitrage, l’une quelconque d’entre
      elles peut soumettre le différend à la Cour internationale de Justice,
      en déposant une requête conformément au Statut de la Cour. »
  41. Cette clause prescrit des conditions préalables avant la saisine de la

102

105                     ACTIVITÉS ARMÉES (OP. DISS. MAVUNGU)


Cour : l’existence d’un différend, l’impossibilité de résoudre le différend
par des négociations diplomatiques et la demande d’arbitrage. Ces condi-
tions sont similaires à celles contenues dans la convention de Montréal
(voir ci-dessus). A quelques nuances près, les conclusions auxquelles je
suis parvenu en analysant cette convention peuvent également s’appli-
quer ici.
   42. La Cour n’a pas jugé utile de trancher la question de savoir si
les différentes violations des droits de l’homme faites aux femmes congo-
laises dans les zones de conflit rentraient sous le régime de la convention
sur l’élimination de toutes les formes de discrimination à l’égard des
femmes : violences sexuelles, diffusion délibérée du virus VIH/Sida,
enterrement des femmes vivantes, etc.
   43. Dans ses différentes protestations, la RDC a mis en avant les vio-
lations spécifiques faites à la femme congolaise 8. Le différend entre les
deux Parties porte sur l’application de la convention.
   44. S’agissant des négociations diplomatiques préalables, la Cour a
admis à plusieurs reprises que des discussions dans les instances interna-
tionales peuvent être assimilées aux négociations diplomatiques.
   45. Il est vrai que la Commission africaine des droits de l’homme et des
peuples n’est pas stricto sensu un organe arbitral. Cependant, dans les
circonstances de l’espèce, sa saisine par une communication-plainte de la
RDC et le débat contradictoire qui s’y est déroulé entre les Parties
auraient pu être considérés comme une tentative d’arbitrage. L’on ne doit
pas perdre de vue que la Commission a été créée au sein de l’Organisation
de l’unité africaine (OUA) pour connaître du contentieux en matière de
droits de l’homme entre les Etats membres de l’Organisation panafri-
caine.
   46. Les éléments qui précèdent auraient pu amener la Cour à établir sa
compétence et à statuer sur le fond.

                                                     (Signé) Jean-Pierre MAVUNGU.




 8    Voir le Livre blanc, t. 3, p. 59 et suiv., t. 4, p. 59 et suiv.; numéro spécial, p. 28 et suiv.


103

